Citation Nr: 0013437	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-27 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to service connection for chronic renal failure 
claimed as due to Agent Orange exposure.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1970 which included service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  The veteran has not been diagnosed with any current 
disability recognized by VA as due being to the exposure to 
herbicide agents used in the Republic of Vietnam.  

3.  No competent evidence has been submitted to show that the 
veteran has current disability manifested by chronic renal 
failure due to disease or injury which was incurred in or 
aggravated by service.  




CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for chronic renal failure as secondary to 
Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has chronic renal failure with 
high blood pressure as the result of his exposure to Agent 
Orange in Vietnam.  A review of the veteran's DD Form 214 
does show that he served in the Republic of Vietnam during 
the Vietnam era.  A careful review of the service medical 
records shows that they are negative for complaints or 
findings referable to renal disease or elevated blood 
pressure readings while the veteran was on active duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110 (West 1991).  In addition, 
certain diseases when manifest to a degree of 10 percent or 
more within one year after the veteran's military service 
ended, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1112, 1113, 1116 (West 1991); 38 C.F.R. § 
3.307(a) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (1999), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service. 38 C.F.R. § 
3.307(a)(6)(ii) (1999).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii) (1999).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).  

Because the veteran is not shown to have developed one of the 
enumerated diseases, he is not entitled to the presumption of 
inservice exposure to an herbicide.  See 38 C.F.R. § 3.309(e) 
(1999); McCartt, supra.  Accordingly, the veteran is not 
entitled to consideration of presumptive service connection 
on the basis that the claimed chronic renal failure is the 
result of the exposure to herbicide agents used in the 
Republic of Vietnam.  

A veteran who is not entitled to the presumption that he was 
exposed to herbicide agents is not precluded from 
establishing service connection with proof of exposure and 
actual direct causation.  See McCartt, Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  Where the issue involves medical 
causation, competent evidence which indicates that the claim 
is plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Therefore, the threshold question which the Board must 
address in this case is whether the veteran has presented a 
well-grounded claim.  A well-grounded claim is one which is 
plausible.  If he has not, the claim must fail and there is 
no further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which was not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
was well grounded.  The Court stated that, in order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, inasmuch as the 
veteran is offering his own medical opinion and diagnoses, 
the record does not establish that he has any professional 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Although the veteran asserts that his chronic renal failure 
is result of Agent Orange exposure in service, this assertion 
alone cannot make the claim well grounded if there is no 
competent evidence to establish a nexus between the currently 
demonstrated renal disability and any disease or injury in 
service.  See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer 
v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  As such, the Board must 
review the evidentiary record in order to assess whether the 
criteria of Caluza are met.  

As noted hereinabove, the service medical records are 
entirely negative for any complaints, findings, or diagnosis 
of chronic renal failure and/or hypertension.  

A careful review of the veteran's post-service medical 
records shows that the veteran reported having renal failure 
as early as May 1982.  Specifically, in a May 1982 
psychiatric evaluation report, the veteran dated the onset of 
his problems back to February 1982 when he began to develop 
testicular pain accompanied by hematuria.  

An October 1984 VA examination report noted that the veteran 
had a history of hematuria and proteinuria since 1976 and a 
history of hypertension since 1978.  The veteran reported 
having had chronic renal failure since 1984.  

A December 1985 hospital discharge summary from Montefiore 
Medical Center shows that the veteran had a history of 
hypertension dating back to 1978.  The veteran also reported 
having a history of gross hematuria with clots dating back to 
1978.  It was noted that, in 1978, the veteran had presented 
with a blood pressure of 160/120 and was placed on various 
antihypertensive medications.  The discharge diagnosis was 
that of azotemia, hypertension, chronic range proteinuria, 
recurrent gross hematuria.  

A January 1986 report of evaluation from Ronald A. Golden, 
M.D. of Nephrology Associates indicates that the veteran was 
hypertensive with azotemia, microhematuria and proteinuria 
and that the hypertension was at least 8 years in duration.  
Dr. Golden also noted that the veteran underwent an extensive 
evaluation at the Bronx VA Hospital in 1982 to include a 
percutaneous renal biopsy that was said to show 
"interstitial nephritis."  Pertinent physical findings 
included significant diastolic hypertension.  

VA examination in May 1986 shows a diagnosis of chronic 
intermittent gross hematuria, azotemia and hypertension and 
chronic renal failure.  

The veteran was afforded VA examinations in October 1996.  
The veteran reported that he was exposed to Agent Orange 
during service in Vietnam.  Relevant diagnoses were those of 
chronic renal failure, status post AV shunt and hypertension.  
The examiner noted that the veteran was on hemodialysis.  

Thus, having carefully reviewed the entire record, the Board 
finds that there is no medical evidence of record suggesting 
a causal or etiological connection between any claimed 
herbicide agent exposure and the veteran's diagnosed chronic 
renal failure.  All medical records, to include VA medical 
and private medical documents, are negative for any 
discussion of a nexus between the veteran's diagnosed chronic 
renal failure and any disease or injury which was incurred in 
or aggravated by service.  

Absent such nexus evidence, the criteria of Caluza have not 
been satisfied.  Therefore, in light of the foregoing, the 
Board finds that the veteran has not presented a well-
grounded claim of service connection for chronic renal 
failure.  Since the claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  




ORDER

Service connection for chronic renal failure, as due to the 
exposure to Agent Orange, is denied, as a well-grounded claim 
has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

